Citation Nr: 0711548	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  02-20 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
disability.  

2.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and spouse




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2003.  A transcript of 
that hearing is associated with the claims file.  

This case was previously before the Board and was remanded in 
January 2004 and April 2006 for further development.  


FINDINGS OF FACT

1.  A right hip disability, diagnosed as degenerative joint 
disease of the right hip, was first shown many years after 
the veteran's discharge from military service, and competent 
medical evidence does not show his right hip disability is 
otherwise related to his military service or the service-
connected varicose veins of the left lower extremity.

2.  A low back disability, diagnosed as degenerative joint 
disease of the lumbosacral spine, was first shown many years 
after the veteran's discharge from military service, and 
competent medical evidence does not show his low back 
disability is otherwise related to his military service or 
the service-connected varicose veins of the left lower 
extremity.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by service and may not be so presumed, and is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1110, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  A low back disability was not incurred in or aggravated 
by service and may not be so presumed, and is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1110, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
May 2002, prior to the initial adjudication of his claims in 
the July 2002 rating decision at issue.  Additional VCAA 
notice letters were sent in March 2004 and April 2006.  

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the April 2006 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice by way of 
the December 2006 supplemental statement of the case, 
including as it relates to the downstream disability rating 
and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records and reports of VA examinations 
addressing the etiology of the claimed conditions - the 
dispositive issue.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  In May 2006, the veteran indicated that 
he had no other information or evidence to give VA to 
substantiate his claims.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).

Entitlement to service connection for a right hip disability, 
to include as secondary to service-connected disability.  

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected disability.  

Because these claims are being resolved in the same manner, 
the Board will discuss them together.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).

Service connection also may be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).

Service connection may be granted, as well, for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a); 71 Fed. Reg. 52744 (2006) (to be codified at 
38 C.F.R. § 3.310(b)); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

In order to establish service connection on a direct basis, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected condition and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran, along with his representative, contend that he 
currently has right hip and low back disabilities that are 
the result of an in-service crushing injury to the left lower 
extremity.  See an August 2005 statement of the veteran to 
the RO and a March 2006 written brief.  In the alternative, 
the veteran maintains that his low back and right hip 
disorders are secondary to his service-connected varicose 
veins of the left leg.  See the June 2003 hearing transcript, 
page 2.

The evidence of record includes diagnoses of degenerative 
joint disease of the right hip and lumbosacral spine (VA 
examination in April 2004).  The first Hickson/Wallin element 
has clearly been satisfied.

Regarding the second Hickson element, the veteran's service 
medical records are completely unremarkable for any 
indications of relevant complaints, treatment or diagnoses of 
any right hip or low back pathology.  The separation 
examination conducted on March 19, 1970, revealed that 
clinical evaluation of the spine and lower extremities was 
normal.  The records do show that the veteran was treated for 
varicose veins of the left leg on March 22, 1970; however, 
there is no indication that he sustained any "crushing 
injury" to the left lower extremity as alleged.  The record 
states only that he was seen for "bumps on leg."  Physical 
examination revealed varicose veins on the left leg and he 
was given support stockings.  The Board also finds pertinent 
the fact that the veteran did not allege any specific lower 
extremity injury when he was examined by VA in April 1981.  
At that time, he simply stated: "I had varicose veins appear 
on my left leg in about December 1969."  

Regardless of whether the veteran sustained a "crushing 
injury" to the left lower extremity in service the fact 
remains that the service medical records are negative for any 
complaints or findings referable to the right hip or low 
back.  The Board finds, therefore, that the preponderance of 
the probative evidence shows the veteran did not sustain an 
injury to his right hip and low back during service.

In addition, the medical record does not reflect, nor does he 
allege, complaints, treatment or diagnosis of right hip and 
low back disabilities within the first year after his 
discharge from military service.  38 C.F.R. §§ 3.307, 3.309.  
Hickson element (2) has therefore not been met and the direct 
service-connection claims fail on this basis alone.

As an aside, the Board notes that insofar as Dr. D.T.'s March 
2002 statement maintains that the claimed disabilities are 
the direct result of an in-service injury [see Hickson 
element (3)] it is not entitled to probative weight.  Even if 
the Board conceded that the veteran sustained a "crushing 
injury" to the left lower extremity in service, there is 
absolutely no evidence that his right hip and low back were 
affected.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993) (an opinion based upon 
an inaccurate factual premise has no probative value). 

Service connection is in effect for varicose veins of the 
left lower extremity.  Therefore, the second Wallin element 
has been met.  

In regard to the final Wallin element, medical nexus, the 
record contains four medical opinions addressing whether the 
veteran's right hip and low back disabilities are related to 
his service-connected varicose veins of the left lower 
extremity.  There is the March 2002 statement from Dr. D.T., 
which is arguably favorable to the claims.  Whereas there are 
opinions from VA examiners in July 2002, April 2004 and 
December 2006, which are not.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the claim.  See, e.g., Eddy v. 
Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In the March 2002 statement, Dr. D.T. opined, after reviewing 
certain private medical records, that the veteran developed 
degenerating changes in his right hip and low back "as a 
direct result of an altered gait due to his left lower 
extremity vascular insufficiency and secondary chronic pain 
and swelling in the left lower extremity."  He maintained 
that "[the veteran's] chronic limp shifts his center of 
gravity to the right and puts additional strain on the right 
hip and low back."  

Conversely, the VA examiners in July 2002, April 2004 and 
December 2006, after reviewing the entire claims file, opined 
that the veteran's right hip and low back disabilities were 
not related to his service-connected varicose veins of the 
left lower extremity.  

For the following reasons and bases, the Board finds the VA 
examiners more persuasive than that of Dr. D.T. to the 
contrary.  Private medical records show that in October 2000, 
while working as a machinist, the veteran hurt his right hip 
and lower back when lifting a 150 pound piece of machinery.  
He also reported feeling a pinching and burning sensation in 
the right groin.  The records indicate that the veteran had 
worked as a machine operator for approximately 23 years and 
as a construction worker prior to that.  X-rays taken at the 
time of the injury revealed mild degenerative changes.  The 
diagnoses were lumbar strain and right inguinal hernia.  
Hernia surgery was performed in November 2000.  

In reviewing Dr. D.T.'s March 2002 medical opinion, the Board 
notes that he failed to mention, even by way of history, the 
work-related injury the veteran sustained in 2000.  Seeing 
that the injury involved areas of the body that the veteran 
is currently seeking service connection for, namely the right 
hip and low back, this omission renders Dr. D.T.'s medical 
opinion less probative than if it had been done.  

In addition, the July 2002 VA examiner refuted the rationale 
for Dr. D.T.'s opinion that the right hip and low back 
disabilities were secondary to the left lower extremity 
varicosities noting that Dr. D.T. provided no direct or 
indirect medical evidence, except for the veteran's 
statement, that he had shifted his center of gravity over to 
the right extremity and back area.  In contrast, the VA 
examiner took into account the fact that the veteran did not 
sustain an injury to the weightbearing structure of the left 
leg, which includes the bony skeletal parts.  The service-
connected disability involved the venous system of the left 
lower extremity.  Thus, the VA examiner found that Dr. D.T.'s 
opinion was not well substantiated in claiming that 
varicosities in a lower extremity can cause significant bony 
abnormalities on the opposite side or in the lumbar spine.  

The April 2004 VA examiner likewise opined that the veteran's 
mild degenerative joint disease of the right hip and low back 
was not likely secondary to his varicose veins.  The VA 
examiner noted that there was no history of hip or back 
injury in service.  The VA examiner did note, however, the 
veteran's work-related back injury in October 2000 when x-
rays revealed mild degenerative joint disease.  The examiner 
indicated that the veteran's claims file was reviewed, 
including his service medical records.  

In support of his opinion that the hip and back disabilities 
were unrelated to the service-connected varicose veins, the 
December 2006 VA examiner noted that the medical records did 
not show that the veteran had any problems with his right hip 
and lower back until 1996, and that these were exacerbated in 
2000 when he had an on-the-job injury.  Therefore, the VA 
examiner felt that it was not likely that the veteran's right 
hip and lower back disabilities were caused or aggravated by 
his varicose veins of the left lower extremity.  The VA 
examiner stated that the veteran "has arthritis in his left 
hip also, so it is not putting too much pressure on the right 
leg because of saving the left leg caused him to have 
arthritis.  The veteran has arthritis in both his hips and 
also his lower back, and it is not an isolated finding in his 
right hip."  The VA examiner indicated that he reviewed all 
of the medical records, including Dr. D.T.'s March 2002 
statement, in formulating his opinion.  

In this instance, the Board finds the VA examiners' opinions 
to be more persuasive than the March 2002 statement from Dr. 
D.T. as they are more comprehensive in light of the evidence 
reviewed.  In addition, the 2002 VA examiner specifically 
refuted the rationale upon which Dr. D.T.'s opinion was 
based.  

Under these circumstances, the Board concludes finds that the 
claims for service connection must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right hip disability, 
to include as secondary to service-connected disability is 
denied. 

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected disability is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


